Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 6, 2014

                                          No. 04-14-00312-CR

                                     IN RE Juan Carlos VALLES

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On May 1, 2014, relator filed a pro se petition for writ of mandamus. This court has
determined that we lack jurisdiction to grant the requested relief. The petition for writ of
mandamus is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a
later date.

           It is so ORDERED on May 6th, 2014.


                                                                  _____________________________
                                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2014.



                                                                  _____________________________
                                                                  Keith E. Hottle
                                                                  Clerk of Court




1
  This proceeding arises out of Cause No. 12-03-00119-CRL, styled The State of Texas v. Juan Carlos Valles,
pending in the 81st Judicial District Court, La Salle County, Texas, the Honorable Donna S. Rayes presiding.